UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7388



ONTERIO DIMITRI BROWN,

                                             Petitioner - Appellant,

          versus


LORETTA KELLEY,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-01-999-AM)


Submitted:   March 21, 2002                 Decided:   March 27, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Onterio Dimitri Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Onterio Dimitri Brown appeals the district court’s order and

order on reconsideration denying relief on his petition filed under

28 U.S.C.A. § 2241 (1994).     We have reviewed the record and the

district   court's   opinion   and   find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.        See Brown v.

Kelley, No. CA-01-999-AM (E.D. Va. July 10 & Aug. 4, 2001).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                 2